Title: From James Madison to Jacob Clement, 26 March 1802 (Abstract)
From: Madison, James
To: Clement, Jacob


26 March 1802, Department of State, Washington. Acknowledges receipt of Clement’s letter of 2 Feb. [not found] concerning the capture of the brigantine Experience. Since the claim appears to fall under the terms of the convention with France, suggests Clement make a representation of his case to Robert R. Livingston and returns his papers for that purpose.

 

   
   Printed copy (Paul F. Hoag Catalogue [New Canaan, Conn., 1964], item 90). Also offered for sale in The Collector, No. 866 (1979), item M-695.


